312 F.2d 743
NATIONAL LABOR RELATIONS BOARD, Petitionerv.Henry CHENSHAW d/b/a etc.
No. 17207.
United States Court of Appeals Eighth Circuit.
Dec. 3, 1962.

Petition to enforce order of National Labor Relations Board.
Dominick L. Manoli, Assoc.  Gen. Counsel, National Labor Relations Board and Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, for petitioner.
No counsel for respondent.
PER CURIAM.


1
Petition for enforcement of order of National Labor Relations Board enforced pursuant to stipulation for consent decree filed with Board and petition of Board for enforcement.